Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
While linear prediction encoders, bandwidth extension encoders, filterbanks, and joint multichannel encoders are all generally known in the art, the prior art of record does not disclose or suggest the specific combination of a linear prediction core encoder for encoding a downmix signal generated from a multichannel signal, wherein the linear prediction domain core encoder is configured to apply a bandwidth extension processing for parametrically encoding the high band, and a joint multichannel encoder that encodes a spectral representation of the multichannel encoder, as required by independent claims 1, 19, and 21. The prior art of record correspondingly fails to disclose an audio decoder comprising a linear prediction domain core decoder to generate a mono signal, a multichannel decoder for generating a first channel spectrum and a second channel spectrum from a spectral representation of the mono signal, and a synthesis filterbank processor for synthesis filtering the first channel spectrum and the second channel spectrum, as required by independent claims 10, 20, and 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 9/10/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656